                                            Case 3:17-cv-04202-SI Document 39 Filed 06/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD LANCE REYNOLDS,                            Case No. 17-cv-04202-SI
                                   8                    Plaintiff,
                                                                                            JUDGMENT
                                   9             v.

                                  10     J. MERENDA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed because plaintiff failed to prosecute it and failed to comply with two

                                  14   orders of the Court.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: June 8, 2020

                                  19                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
